PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/509,176
Filing Date: 6 Mar 2017
Appellant(s): GROULEFF, Alexander



__________________
Dennis R. Daley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-8, 10, 11, 14, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) further in view of Rous (US 3682370).
Claim 1:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), members 6 (first and second side walls) extending along parallel first and second sides of the member 5 (base part), a member 7 (at least a first lid part) constructed for covering some flat panel placed on the member 5 (base part) between the members 6 (first and second side walls), a first cushioning part arranged along a third side of the member 5 (base part), said third side being perpendicular to said first and second sides, wherein the first cushioning part comprises a member 8 (outer portion), which is connected to the third side of the member 5 (base part), and a member 10 (inner portion) which is arranged at a free inner distance from the member 8 (outer portion), thereby forming a rectangular cross-section end deformation zone between the member 8 (outer portion) and member 10 (inner portion), wherein the first cushioning part 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a first side deformation zone, the members 8 (outer portions) being outer gabled portions, 
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous, in order to protect the sides of held contents from damage.
The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), and the member 6 (first side wall) being supported at the first angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and 

    PNG
    media_image2.png
    371
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    113
    444
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    108
    468
    media_image5.png
    Greyscale

Claim 2:  The combination discloses the member 6 (second side wall) being supported at a second angle which is different from zero degrees to the plane which is perpendicular to the member 5 (base part), thereby forming a second side deformation zone (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 3:  The combination discloses the member 6 (second side wall) being supported at a second angle, which is different from 0 degrees, by the first cushioning part (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 4:  The combination discloses the second cushioning part being opposite to the third side (see annotated fig. 1 above).
Claim 7:  Gallistel discloses the member 10 (inner gable portion) and member 8 (outer gable portion) of the first cushioning part being parallel to each other (see fig. 4 and annotated fig. 1 above).
Claim 8:  Gallistel discloses the member 9 (gable connecting portion) of the first cushioning part being parallel to the base part (see fig. 4).
Claim 10:  The combination discloses the member 8 (outer gable portion) forming an end gable of the corrugated board shipping case (flat panel cardboard packaging) having, in the first cushioning part, a shape of a trapezoid without right angles (see fig. 8 ‘370)

Claim 14:  Gallistel discloses the corrugated board shipping case (flat panel cardboard packaging comprising corrugated cardboard having flutes (see fig. 3).
Claim 17:  Gallistel discloses the member 7 (at least a first lid part) being connected to at least one of the members 6 (first and second side walls) (see fig. 1).
Claim 21:  The combination discloses the members 8 (outer gable portions) and members 10 (inner gable portions) of the first cushioning part being perpendicular to the member 5 (base part) (see fig. 2 and 4).
Claim 22:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), members 6 (first and second side walls) extending along parallel first and second sides of the member 5 (base part), a member 7 (at least a first lid part) constructed for covering some flat panel placed on the member 5 (base part) between the members 6 (first and second side walls), a first cushioning part arranged along a third side of the member 5 (base part), said third side being perpendicular to said first and second sides, wherein the first cushioning part comprises a member 8 (outer portion), which is connected to the third side of the member 5 (base part), and a member 10 (inner portion) which is arranged at a free inner distance from the member 8 (outer portion), thereby forming a rectangular cross-section end deformation zone between the member 8 (outer portion) and member 10 (inner portion), wherein the first cushioning part comprises a member 9 (connecting portion) that connects the member 8 (outer portion) 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a first side deformation zone, the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portions) being gable connecting portions, the first side wall being supported at the first angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part, the second side wall being supported at a second angle which is 10 to 60 degrees to the plane which is perpendicular to the base part, to form a second side deformation zone, or the second side wall being supported at the second angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part.
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 above).

The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), the member 6 (first side wall) being supported at the first angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part, the member 6 (second side wall) being supported at a second angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to the plane which is perpendicular to the member 5 (base part), and the member 6 (second side wall) being supported at the second angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) and Rous (US 3682370) as applied to claim 1 above, and further in view of Larsen (US 3516593).
Claim 5:  Gallistel discloses the claimed invention except for a cross bar portion extending in a diagonal manner between the outer and inner gable portions through the end deformation zone of the first cushioning part.
Larsen teaches a carton 20 having a bottom wall section 30, first aid cell forming section 40, second air cell forming section 41, third air cell forming section 42, intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45, wherein the intermediate section 43 (cross bar portion) extends in a diagonal manner between the first aid cell forming section 40 and third air cell forming section 42 and the intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 together form an inner air cell 51 (see fig. 1, 4, and 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first cushioning part to include an intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 together forming an inner air cell 51, as taught by Larsen, in order to provide greater protection to held contents from impact.


(2) Response to Argument
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to appellant’s argument that Independent claim 1 provides that the first angle is 0 degrees to 60 degrees to a plane which is perpendicular to the base part, the Examiner responds that Independent claim 1 recites a range of 10 degrees to 60 degrees and it is noted that the features upon which appellant relies (i.e., the first angle being 0 degrees to 60 degrees to a plane which is perpendicular to the base part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to appellant’s argument that the first side deformation zone of claim 1 is supported at the first angle by both the first cushion part arranged along a third side of a base part (20 in Figure 1) and the second cushioning part arranged along a fourth side of the base part (22 of Figure 1), the Examiner responds that it is the first side wall which is supported at the first angle by the first cushion part and the second cushion part, not the first side deformation zone.  The first side deformation zone shown in figure 6 and is indicated by reference character 66 in the disclosure and described as being In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to appellant’s argument that the members 6 shown in figures 1-4 of Gallistel clearly extends at a 90 degree angle to the base part, the Examiner replies that this is a piecemeal argument.

In response to appellant’s argument that none of the inner or outer portions (references number 8 and 10) are gabled and accordingly there is no way for the side wall 6 to extend at an angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, the Examiner replies that these are piecemeal arguments.

In response to appellant’s argument that no rationale has been provided in the outstanding Office Action sufficiently explaining why one having ordinary skill in the art would gable members 8 and 10 of Gallistel, and also modify member 9 of Gallistel to correspond to the smaller gable side of members 8 and 10, the Examiner initially responds that this argument is not commensurate in scope with the rejection at hand.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous, in order to protect the sides of held contents from damage.

In response to appellant’s argument that the rationale appears to be that Rous teaches one way of providing angled support, and that one skilled in the art would think of another and different way of providing angled support and that this does not explain why one skilled in the art would have modified Gallistel in a manner different from the 

In response to appellant’s argument that the inventor of the above-identified application discovered the technique of providing a flat panel cardboard packaging for protecting a flat panel that is improved over the designs of both Gallistel and Rous, the Examiner replies that no specific features have been claimed or argued which overcome the combination of Gallistel in view of Rous.

	In response to appellant’s argument that the teachings of Rous actually teaches away from modifying Gallistel to achieve the presently claimed invention, the Examiner responds that nothing in the disclosure of Rous criticizes, discredits, or otherwise discourages the solution as is required for a teaching away.
	


	In response to appellant’s argument that as illustrated in Figure 6 of Rous the end side flaps 50 (including the inner portion 50’ and the outer portion 50’’) are not gabled and accordingly applying the end side flaps 50 to Gallistel would not suggest a gabled first cushioning part and a gabled second cushioning part according to the presently claimed invention, the Examiner responds that this argument is not commensurate in scope with the rejection at hand.  The rejection does not rely on the end side flaps 50 in any manner, and particularly does not rely on the end side flaps 50 for a teaching of gabling.  No prior art combination of the Final Rejection dated 24 May 2021 modifies Gallistel with end side flaps 50.

In response to appellant’s argument that Rous does not disclose an inner gable portion, the Examiner replies that this is a piecemeal argument.

In response to appellant’s argument that even if one having ordinary skill in the art were to follow the teachings of Rous for somehow modifying Gallistel one would not achieve the presently claimed invention, but instead one skilled in the art and following the teachings of Rous would form the zones depicted in Figure 6 by the end flaps 8 and end side flaps 50, the Examiner responds figure 6 of Rous does not depict any zones.  As best the Examiner can determine it appears that the appellant is attempting to argue 

In response to appellant’s argument that according to Rous all of the end walls 13 and side walls 15 and 55 are inclined, the Examiner replies that this is a piecemeal argument.  Both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  The teaching of Rous is relevant and directly applicable to Gallistel.

In response to appellant's argument that Rous fails to disclose structure similar to the side protection of Gallistel and that there is no suggestion by Gallistel or Rous that 

	In response to appellant’s argument that there is no suggestion by Gallistel or Rous that the combination of the two different concepts for obtaining side protection would result in the presently claimed invention and that in fact their combination assuming their disclosures could be combined would not result in the presently claimed invention, the Examiner responds that the combination results in the members 8 (outer portions) and members 10 (inner portions) of Gallistel being trapezoidal shaped, as taught by Rous, such that the members 6 (first and second side walls) of Gallistel are supported at a first and second angle by side edges of the members 8 (outer portions), members 10 (inner portions), and members 9 (connecting portions) of the first and 

In response to appellant's argument that if a person starting from Gallistel wanted to improve the protection offered by Gallistel, the most logical and obvious improvement would be to arrange similarly disclosed rectangular protectors on all sides of the book by using the design of members 8, 9, 10 of Gallistel in place of members 6 of Gallistel in the cardboard arrangement shown in Figure 1 which would not result in the presently claimed invention, the Examiner replies that as the Appellant himself has provided an alternative solution as "the only logical and reasonable change", taking away the existing side protection (members 8, 9, 10 of Gallistel) and replacing it on all sides with inclined end walls and side walls (13, 15, 55 of Rous) (see Remarks dated 24 August 2020 page 12 lines 7-12), there are clearly multiple possible solutions to the problem. Further, Rous teaches trapezoidal shaped end walls 13 supporting side walls 55 at angles of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and 9). In light of Rous, a person of ordinary skill 

In response to appellant’s argument that if a person skilled in the art and familiar with Rous were to apply the teachings of Rous to Gallistel there would be two alternatives, one alternative would be to utilize the end flaps 50 (both outer portion 50’ and inner portion 50’’) in Figure 6 of Rous in place of the members 8, 9, and 10 of Gallistel which would merely result in the design of Rous, that is all four sides would have triangular protection according to Rous, the Examiner initially responds that replacing members 8, 9, and 10 of Gallistel with end flaps 50 of Rous would in no manner result in the design of Rous.  While appellant asserts that only two alternatives exist which would result from the application of the teachings of Rous to Gallistel, the Examiner posits that both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  A person of ordinary skill in the art when viewing Rous and Gallistel would recognize that the side 

In response to appellant’s argument that if a person skilled in the art and familiar with Rous were to apply the teachings of Rous to Gallistel there would be two alternatives, the second alternative being utilizing the end flaps 50 (both outer portion 50’ and inner portion 50’’) in Figure 6 of Rous in place of the member 6 of Gallistel with a resulting design which would likely provide protection to all four sides, but would be different than the presently claimed invention, the Examiner responds that while appellant asserts that only two alternative exist which would result from the application of the teachings of Rous to Gallistel the Examiner posits that both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in 
 
In response to appellant’s argument that the final Office Action fails to sufficiently explain how Gallistel and Rous can be combined to achieve the flat panel cardboard packaging according to independent claims 1 and 22, the Examiner replies that both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see 

In response to appellant’s argument that it is submitted that if one skilled in the art would have modified Gallistel according to Rous something other than the appellant’s invention would have resulted, the Examiner responds that this argument does nothing to explain how the claims avoid the references as applied in the Final Office Action or distinguishes from them.

In response to appellant’s argument that the second difference is that claim 1 provides that “at least one of the first cushioning part and the second cushioning part includes an open end, and the first side wall is supported by the open end of the at least one of the first cushioning part and the second cushioning part”, the Examiner replies 

In response to appellant’s argument that the first side wall being supported at a first angle, which is 10 to 60 degrees to a plane which is perpendicular to the base part is not disclosed by Gallistel, the Examiner replies that this is a piecemeal argument.

In response to appellant’s argument that Rous describes a design where the side flaps 10 and 50 are needed to close the ends of the cushioning part, thus even if one were to modify the members 8 and 10 of Gallistel with the tapered configuration of the end wall 13 of Rous along with the side flaps 10 or 50, then it is submitted that there would be no “open end” in the first cushioning part or in the second cushioning part that supports the first wall at the first angle which is 10 to 60 degrees according to the presently claimed invention, the Examiner initially responds that this argument is not commensurate in scope with the rejection at hand as the prior art combination does not include side flaps 10 or 50.  Further, the rejection at hand does not rely on the embodiment of figure 2 which has flaps 10.  Additionally, en arguendo, the relied upon disclosure, that of figure 7, includes a spacing between the end wall 13 and the inner portion 50’ of the end side flaps 50 such that the inner portion 50’ does not close any cushioning part of Rous (see fig. 7 & 8).  Further, one of ordinary skill in the art would 

In response to appellant’s argument that looking Rous at Figures 6 and 8 the structure formed by the end wall 13 and the side flap 50 does not form an “open end” upon which the side wall 55 would rest, the Examiner replies that this is a piecemeal argument.  Further, Rous clearly depicts a spacing between the end wall 13 and the inner portion 50’ of the end side flaps 50 such an open end exists and the inner portion 50’ does not close any cushioning part of Rous (see annotated partial fig. 7 & 8 below for clarification).

    PNG
    media_image6.png
    252
    222
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    292
    185
    media_image7.png
    Greyscale


In response to appellant’s argument that this feature of an open end that supports the side wall is missing from any combination of Gallistel and Rous, the Examiner responds that he agrees with appellants assertion at page 16, line 4 of the Remarks dated 17 May 2021 that “Gallistel teaches that the cushioning part has an open end”.  From figure 3 and annotated fig. 2 above it can clearly be seen that Gallistel discloses the member 6 (first side wall) being supported by the open end of the at least one of the first cushioning part and the second cushioning part (see annotated fig. 1, 2, 

In response to appellant’s argument that in Rous there is no open end of the deformation zone because the inner portion 50’ of the side flap 50 closes the side flap 50, the Examiner replies that this is a piecemeal argument.  Further, figure 8 clearly depicts the end wall 13 at score line 12 being spaced from the side flap 50.  See annotated fig. 7 and 8 above.

In response to appellant’s argument that in Rous the side flaps 50 are required to prevent the side edge 13 from collapsing downwards and they are indeed formed to close the end which is evident from Fig. 8 where it is clearly seen that side wall 55 rests on a closed end (i.e. the side edge 13 and the side flap 50), the Examiner replies that none of these assertions can be found anywhere in the disclosure of Rous and appear to be drawn from thin air.  Further, these arguments are piecemeal arguments and figure 8 clearly depicts the end wall 13 at score line 12 being spaced from the side flap 50.  See annotated fig. 7 and 8 above.

In response to appellant’s argument that in Rous of the side wall 55 protruding outwardly at the corner 66 to provide desired greater protection at the corners, that Rous teaches this extra corner protection which is linked to the slanted side wall, and that one skilled in the art would not apply the slanted side wall to the cushioning part of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        

Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736  


/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.